UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-37728 Donnelley Financial Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 36-4829638 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 West Wacker Drive,Chicago, Illinois (Address of principal executive offices) (ZIP Code) Registrant’s telephone number, including area code—(844) 866-4337 Securities registered pursuant to Section12(b) of the Act: Title of eachClass Name of each exchange on whichregistered Common Stock (Par Value $0.01) NYSE Securities registered pursuant to Section12(g) of the Act:None
